DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44-55, 58-60, 64-66, 71-76 and 83 are rejected under 35 U.S.C. 103 as being unpatentable over Iliopoulos et al. [US 2010/0310128 A1] in view of Holmes et al. [US 2017/0016862 A1].

Regarding claim 44, Iliopoulos et al. discloses a method for conducting structural health monitoring of a substrate, the substrate comprising the object to be monitored for structural health (as shown in Figs. 1-13), comprising: 
a) optically capturing a pattern of a substrate (10), wherein the substrate has a pattern applied thereon (as shown in Figs. 4-6), and wherein the pattern includes a pattern of random indicia and at least one or more codes (paragraphs [0065], [0147], [0155]); 
b) optically measuring the pattern to determine the condition of the substrate (as shown in Figs. 2 and 3, steps 24-45); 

d) wherein said pattern of the substrate includes one or more of the codes that are the same one or more codes provided in the captured image pattern of the substrate (paragraphs [0065], [0147], [0155])); 
e) wherein said pattern comprises indicia in addition to said one or more codes ((paragraphs [0065], [0147], [0155])and 
f) wherein optically measuring the pattern to determine the condition of the substrate includes aligning and carrying out a comparison of historical captures of the pattern to determine whether changes have taken place in the structure (as shown in Figs. 2 and 3, steps 24-45, see also paragraphs [0045], [0125]-[0126], [0131]); and 
g) wherein said substrate comprises the object to be tested (as shown in Figs. 4-6); and 
i) wherein said one or more codes along with said indicia are compared to the respective corresponding historical condition of said respective one or more codes and indicia to determine whether changes have taken place in the structure at the locations on the structure that correspond with the pattern locations (paragraphs [0027], [0045], [0065], [0125]-[0126], [0131] [0147], [0155] teaches determining full field displacement and strain).

Iliopoulos et al. does not explicitly teach wherein a CAD file of the substrate is generated or provided and wherein said at least one or more codes provide the position and alignment of the substrate in 3D coordinate space, said code being mapped to coordinates of the CAD file for the substrate.

	Therefore, it would have been obvious to one of ordinary skill in the art to provide a CAD file of the substrate, as taught by Holmes et al. in the system of Iliopoulos et al. because such a modification provides a suitable alternative model such that the automation of the process is enabled (paragraph [0055] of Holmes et al.).

Regarding claims 45 and 46, Iliopoulos et al. discloses a method for conducting structural health monitoring of a substrate, the substrate comprising the object to be monitored for structural health (as shown in Figs. 1-13), comprising: 
a) designating a substrate or portion thereof to be monitored (Fig. 1, item 10); 
b) applying a pattern on the substrate (Fig. 2 item 22), useable as at least one or more codes to provide the position of the substrate (paragraphs [0065], [0147], [0155]); 
c) imaging the pattern with equipment that captures the image of the pattern (Fig. 1, 12, Fig. 2, 23); 
d) storing the image captured in step (paragraph [0022]) c); and 

g) wherein said pattern comprises said at least one or more codes and other indicia, said at least one or more codes and said other indicia being used in step e) to determine whether changes have taken place in the substrate (paragraphs [0027], [0065], [0147], [0155] teaches determining full field displacement and strain).

Iliopoulos et al. does not explicitly teach wherein a CAD file of the substrate is generated or provided and wherein said at least one or more codes provide the position and alignment of the substrate in 3D coordinate space, said code being mapped to coordinates of the CAD file for the substrate.
	However, Holmes et al. discloses a non-destructive testing apparatus for inspecting structure of an airplane wherein three-dimensional (3-D) CAD data representing a 3-D model of the structure to be inspected is utilized. With a CAD model, it is possible to pull more data into location-specific inspections. CAD model data (i.e., also referred to herein as " structural data") may comprise information concerning one or more of the following structural features of the test object at or in the area containing the target position: physical dimensions, material characteristics, fastener locations, structural anomalies, an alteration or a repair to the test object etc. (paragraphs [0035]-[0039], see also Figs. 4-8).
	Therefore, it would have been obvious to one of ordinary skill in the art to provide a CAD file of the substrate, as taught by Holmes et al. in the system of Iliopoulos et al. because 

Regarding claims 47-50, Iliopoulos et al. discloses wherein said pattern comprises an invisible pattern, wherein the invisible pattern comprises a pattern of a UV fluorescing coating, wherein the UV coating is a UV paint or dye, wherein the pattern is formed in the pattern areas by applying a UV paint (paragraph [0050]).

Regarding claims 51-55, 58, 59 and 66, Iliopoulos et al. as modified discloses including storing the image captured in step c) in a database, wherein steps c) and d) are repeated over time intervals (paragraphs [0022], [0137]), and wherein monitoring of one or more conditions of the structure or portion thereof is carried out, wherein monitoring one or more conditions comprises conducting Digital Image Correlation (DIC) or thermography NDT to compare the historical imaging results to current, including determining whether slight changes of the structure or portion thereof have taken place, including implementing machine learning by operating a computer with software containing instructions to determine the structural changes that have been indicated by one or more prior actions of an operator of the system to be of interest or warrant a closer view, and applying the parameters of the changes to the compared images of the structure or portion thereof that caused the operator of the system to be of interest or warrant a closer view to the software so that the software programs itself through changes that the software makes to itself, to detect those changes when they are present in images being compared, in a further analysis, wherein structural changes comprise one or more of changes in shape, in 3D deformation, surface strain, or NDT results, wherein the image stored in the database is stored as 

Regarding claim 60, Iliopoulos et al. discloses wherein the pattern comprises a random dot pattern (as shown in Figs. 4-6).

Regarding claims 64, 65 and 83, Iliopoulos et al. as modified discloses including conducting a finite element analysis (FEA) comparison to determine local 3D displacement and strain requirements and limits, wherein said database includes 3D displacement and strain requirements and limits for the substrate or portion thereof being monitored, and wherein the method includes determining from displacements between the invisible pattern imaged at least two different time intervals, whether a threshold limit or requirement has been met or exceeded, wherein said 3D displacement and strain requirements and limits for the substrate or portion thereof being monitored are compared against one or more of a manufacturing reference, delivery reference, previous year reference, and previous inspection reference, (as shown in Figs. 2 and 3, steps 24-45 and paragraphs [0035]-[0039], see also Figs. 4-8 of Holmes et al.).

Regarding claims 71-76, Iliopoulos et al. as modified discloses wherein a robot is positioned for conducting DIC imaging of the substrate or portion thereof, wherein the robot is used to carry out imaging of the substrate or portion thereof, wherein the robot uses patterning or .

Claims 56, 57, 61-63, 67-70, 77-82, 84 and 85 are rejected under 35 U.S.C. 103 as being unpatentable over Iliopoulos et al. [US 2010/0310128 A1] in view of Stephens, Jr. [US 6,644,764 B2] and further in view of Holmes et al. [US 2017/0016862 A1].

Regarding claims 56, 57, 61-63, 67-70, 77-82, 84 and 85, Iliopoulos et al. discloses the method for conducting structural health monitoring of a substrate, as applied above.


However, Stephens, Jr. discloses printing an invisible identification pattern such as a barcode on the print medium which is invisible to the naked eye under normal ambient illumination and a scanner apparatus positioned for producing an image of the identification image for verification use. The ink includes a UV dye and an FR/IR dye. The UV dye when illuminated with UV light provides an image of the barcode which is invisible to the naked eye (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a pattern of random dots and one or more codes, wherein said pattern comprises an invisible pattern, wherein the invisible pattern comprises a pattern of a UV fluorescing coating, wherein the UV coating is a UV paint or dye, wherein the pattern is formed in the pattern areas by applying a UV paint, as taught by Stephens, Jr. in the method of Iliopoulos et al. because such a modification permits very high density barcode information to be imprinted for performing a verification procedure using the electronically captured image (Col. 1 lines 45 – Col. 2 lines 22 of Stephens, Jr.).

Response to Arguments

Applicant's arguments filed 01/10/2022 have been fully considered but they are not persuasive.

The Examiner respectfully disagrees. In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this instance, Iliopoulos et al. is relied upon to disclose a method for conducting structural health monitoring of a substrate, using a pattern of random indicia and at least one or more codes (paragraphs [0027], [0045], [0065], [0125]-[0126], [0131] [0147], [0155] teaches determining full field displacement and strain). Holmes et al. is relied upon to disclose using a CAD file to create the images to be imaged onto the substrate (paragraphs [0035]-[0039], see also Figs. 4-8). As such the combination does not rely on “locating a defect using sonar”, and merely provides a suitable alternative model for creating the images to be imaged onto the substrate.
As such Applicant’s arguments are not persuasive and the rejection under 35 USC § 103 is maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882